On Costs
By the Court,
Coleman, C. J.:
This case is now before the court on an appeal from a ruling of the clerk of this court upon the cost bill filed *91by appellant. In the original opinion in this case it was ordered that, unless respondent consented to a reduction of the judgment from $2,121.70 to $287.28, a new trial ■would be granted. A rehearing was granted (both parties petitioning therefor), and upon final determination the original order was entered as to the merits of the case. Upon the rendition of the original opinion, appel-lánt filed its cost bill. Since the opinion on rehearing was filed, appellant has filed a cost bill, including the items in its original cost bill and its costs on rehearing. Respondent has filed no cost bill, but has filed objections to appellant’s cost bill. The clerk has overruled the objections, and allowed the items of cost as contained in the cost bill filed, from which respondent has appealed.
1. Section 5381, Revised Laws, provides that:
“In the following cases the costs of an appeal to the supreme court shall be in the discretion of the court:
“1. Where a new trial is ordered.
“2. When a judgment is modified. In the event no order is made by the court relative to the costs in the two instances mentioned in this section, the party obtaining any relief shall have his costs.”
In the opinion on rehearing the court made no order as to costs; consequently, since appellant obtained relief, it necessarily follows that it should recover its costs. This is not open to debate. The statute is clear, emphatic, and'peremptory, to the effect that “the party obtaining any relief shall have his costs.” The judgment against the appellant was ordered reversed, unless respondent agreed to a reduction from $2,121.70 to $287.28. Certainly it cannot be said that appellant did not obtain relief.
2. As to costs on rehearing, since both parties petitioned therefor, and neither obtained any relief as a consequence thereof, each party should pay his own costs incurred upon such rehearing.
It is therefore ordered that the ruling of the clerk of this court be so modified as to disallow appellant’s costs incurred upon rehearing, and, as so modified, that his ruling be affirmed.